Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Also, on the IDS provided the information is inaccurate for most of the references.  The Examiner did not consider those references where the date, name, and document number (US 2007/0136966 is directed to a lint remover, for example) were incorrect.  Applicant is asked to review the submission and confirm the correct information for each reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 14 have similar problems as they refer to “at least six optical fiber imaging cables” where claims 1 and 12 already refer to a “plurality of optical fiber imaging cables”.  Because the claims previously recite a plurality of optical fiber imaging cables, the inclusion of the at least six optical fiber imaging cables is ambiguous.  Are these the same as the previously recited plurality?  The claims are generally written in a non-standard manner with almost every limitation being in the form of a wherein clause.  Keeping with that form, the claim could be rewritten as follows: “wherein the support cable is comprised of a metal and is encircled by the plurality of optical fiber imaging cables, wherein the optical fiber imaging cables comprise at least six optical fiber imaging cables…” or something similar.  Appropriate correction is required.
Claim 2 also refers to “the support cable includes a channel” where the support cable already includes an inflation lumen.  Is this an additional passageway through the cable or the same?  Only one appears to be disclosed.  The Examiner assumes that the channel is the same as the lumen as is consistent with the disclosure.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious in combination with the other features of the claim wherein the support cable comprises an inflation lumen.  While there are several devices having viewing systems shielded by a balloon with a support cable.  For example, in Mourlas (US 2004/0097788, see Conclusion) an imaging catheter can include either an open-ended member (830) or a closed member (930).  Both are essentially support cables, but neither include an inflation lumen.  In the case of 830, the member includes a lumen that is open beyond the balloon to allow for tool or fluid delivery outside the balloon.  Including either a separate lumen for inflation or using this lumen for inflation is not obvious.  A separate lumen would increase the size without providing a benefit.  Adding a port to allow for balloon inflation is not taught in the art and would result in fluid not necessarily reaching outside the balloon as desired.  Also, tools could get caught on this hypothetical port.  For 930, there is simply no need for the member to have an inflation lumen.  The member is inserted through a lumen that is also used for inflation.
Wilk (US 5,330,490, see Conclusion) is similar to Mourlas with a rod being inserted through an inflation lumen (see Figs. 1A-1C).  As discussed above, there is no reason to incorporate the inflation lumen into the rod.
Because there is no reason to add an inflation lumen to the support cable of these devices, the Examiner considers the claims to overcome the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mourlas et al. (US 2004/0097788); Wilk et al. (US 5,330,490).  Other balloon imaging devices: Ransbury et al. (US 2016/0143522), Mourlas et al. (US 2005/0228452), Edidin et al. (US 2014/0180007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795